Hand-Delivered

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION FILED
CIVIL ACTION NO. 3:19-cv-00590-FDW-DSC CHARLOTTE, NC
LEGRETTA F, CHEEK. JUL 3 1 2020
Plaintiff, US DISTRICT COURT
WESTERN DISTRICT OF NC
VS.
GURSTEL LAW FIRM, P.C.,

SHANNON N. CRANE,
WHITNEY M. JACOBSON
JESSE VASSALLO LOPEZ

Defendants.

 

 

PLAINTIFF’S MOTION TO REOPEN

COME NOW Plaintiff Legretta F. Cheek (“Cheek”) move this Court for an Order to
Reopen case number 3:19-cv-00590-FDW-DSC for relief from the Order to transfer said case to
the United States District Court of Phoenix Arizona of Defendants GURSTEL LAW FIRM,
P.C., SHANNON N. CRANE, WHITNEY M. JACOBSON, and JESSE VASSALLO LOPEZ in
accordance to Federal Rules of Civil Procedures Rule 60(b)(6) (the “Rules”).

WHEREFORE, for the foregoing reasons and the reasons set forth in Ms. Cheek’s
Motion to Transfer filed contemporaneously herewith, which is incorporated herein by reference,
Ms. Cheek respectfully pray that the Court grant the relief sought for Motion to Reopen and for
such relief this Court deems just and proper.

Respectfully submitted this 31th day of July, 2020.

a

   

 

LeGretta F. Cheek

113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
Icheek9176@aol.com

Plaintiff pro se

Motion to Reopen Page I of 1

Case 3:19-cv-00590-FDW-DSC Document 33 Filed 07/31/20 Page 1of5

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CIVIL ACTION NO. 3:19-cv-00590-FDW-DSC

LEGRETTA F, CHEEK
Plaintiff,

VS,

GURSTEL LAW FIRM, P.C.,
SHANNON N. CRANE,
WHITNEY M. JACOBSON
JESSE VASSALLO LOPEZ

Defendants.

 

 

PLAINTIFE’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO REOPEN

COME NOW Plaintiff Legretta F. Cheek (“Cheek’’) move this Court for an Order to
Reopen case number 3:19-cv-00590-FDW-DSC for relief from the Order to transfer said case to
the United States District Court of Arizona of Defendants GURSTEL LAW FIRM, P.C.,
SHANNON N. CRANE, WHITNEY M. JACOBSON, and JESSE VASSALLO LOPEZ, and
where the action was brought against Ms. Cheek in Arizona pursuant to Federal Rules of Civil
Procedures Rule 60(b)(6) (the “Rules”).

Based on the fact that Ms. Cheek improperly filed the Complaint in the wrong
jurisdiction where she resides, and the Court lacks personal jurisdiction over the Defendants,
Ms. Cheek contemporaneously filed Motion to Transfer should be deemed timely filed.

Rule 60(b)(6) “is equitable in nature and authorizes the trial judge to exercise his
discretion in granting or withholding the relief sought.” State ex rel. Envtl. Mgt. Comm’n v.
House of Raeford Farms, Inc., 101 N.C. App. 433, 400, S.E.2d 107 (199). Ms. Cheek is making

this motion based on the following reasons:

Memorandum in Support Motion to Reopen Page 1 of 3

Case 3:19-cv-00590-FDW-DSC Document 33 Filed 07/31/20 Page 2 of 5

 
On December 6, 2018, Gurstel Law Firm filed a lawsuit in the Superior Court of Arizona,
County of Maricopa, titled Bank of America, N.A., Plaintiff, v. Legretta F. Cheek, Defendant for
collections of an alleged debt. [Doc. 15]. Currently, this case is still under Appeal in Arizona.

On November 4, 2019, Ms. Cheek filed a complaint in North Carolina Western District
Court, Charlotte Division for Defendants violations for Fair Debt Collection Practices Act
(“FDCPA”) 15 U.S.C. § 1692 for suing Ms. Cheek in an improper venue. [Doc. 1].

On July 14, 2020, the Order granted Defendants Motion to Dismiss without Prejudice for
Lack of Jurisdiction. [Doc. 31].

Ms. Cheek did in fact “mistakenly believe an appropriate district court is one in which
Plaintiff is subject to personal jurisdiction” as stated in the Order. It was an inadvertent error
since there was a lack of access to research facility due to COVID-19. Ms. Cheek was unable to
go to the law library to get access to LexisNexis, West Law or any of those systems. Ms.
Cheek’s inadvertent error should be excusable. In addition, the Order entitled Ms. Cheek to
freely re-file her complaint within thirty (30) days of the Order.

Ms. Cheek recognizes her errors, and understands how to correct them by requesting
relief to move this Court to Reopen and Transfer said case to United States District Court in
Phoenix Arizona. The Motion to Reopen and Motion to Transfer are filed timely. Therefore, Ms.
Cheek’s request Motion to Reopen and Motion to Transfer filed contemporaneously herewith be
Granted.

WHEREFORE, for the foregoing reasons and the reasons set forth in Ms. Cheek’s
Motion to Transfer filed contemporaneously herewith, which is incorporated herein by reference,

Ms. Cheek respectfully pray that the Court grant the relief sought for Motion to Reopen.

Memorandum in Support Motion to Reopen Page 2 of 3

Case 3:19-cv-00590-FDW-DSC Document 33 Filed 07/31/20 Page 3 of 5

 
Respectfully submitted this 31th day of July, 2020.

f

   
  

Name

 

woh

LeGretta F. Cheek
113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
Icheek9176@aol.com
704.578.4889

Plaintiff pro se

 

Memorandum in Support Motion to Reopen Page 3 of 3

Case 3:19-cv-00590-FDW-DSC Document 33 Filed 07/31/20 Page 4 of5

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CIVIL ACTION NO. 3:19-cv-00590-FDW-DSC

LEGRETTA F. CHEEK
Plaintiff,

VS.

GURSTEL LAW FIRM, P.C.,

SHANNON N. CRANE,

WHITNEY M. JACOBSON

JESSE VASSALLO LOPEZ

Defendants,

 

 

CERTIFICATE OF SERVICE

[hereby certify PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF

MOTION TO REOPEN was hand delivered on July 31, 2020, to the United States District

Court, Western District Court of North Carolina, 401 West Trade Street, Room 216, Charlotte,

NC 28202. The Attorneys of records are served through the Clerk of Court electronic CM/ECF

system, which will send an email notification of such filing to the following attorney of record:

Caren D. Enloe

SMITH DEBNAM NARRON DRAKE
SAINTSING & MYERS LLP

P.O. Box 176010

Raleigh, NC 27619-6010

Dated: July 31, 2020

Andrew D. Parker

Parker Daniels Kibort LLC
888 Colwell Building

123 North Third Street
Minneapolis, MN 55401

 

 

LeGretta F. Cheek

113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
704.578.4889
Icheek9167@aol.com

Case 3:19-cv-00590-FDW-DSC Document 33 Filed 07/31/20 Page5of5

 
